Title: To James Madison from William Jarvis (Abstract), 29 March 1805
From: Jarvis, William
To: Madison, James


29 March 1805, Lisbon. “Inclosed I have the honor to hand you a letter this day received from James Monroe Esquire.
“Advices have been received here of an Algerine Frigate & Polacre being without the streights, who have captured several small Vessels of Portugal on the coast of Algarva. It is said they have put Men in two or three of those & armed them. Two frigates are preparing here as fast as possible to go in pursuit of them. They will probably sail in five or six days. Their getting out, it appears has been owing to all the Portugee Vessels of War having left the streights in the early part of the winte<r>.
“A Report has faintly circulated here of some important Negotiations having recently taken place between the British Minister & this Court; but no well informed person Knows anything of it other than as an Exchange Report, nor gives any Credit to it: in fact the paper Money which is a kind of political thermometer in this as well as in every other Country, has not varied a half ⅌Cent for six weeks past, the English are quite Tranquil, the Portuguese apprehend nothing, nor is there one single movement that will justify a belief of the neutrality of this Country being in danger. I believe the report originated in the Sloop of War lively having, about a fortnight since, sailed for England without its being generally known & having carried some dispatches.
“The moorish frigate here has got her Masts, an end, her yards athwart & her rigging in order; the repairs of her hull are not yet compleated, but I imagine will in about ten days. The Brig is ready for sea except her sails being bent. I imagine they will get away by the 20th. of next month.
“Inclosed is a Copy [not found] of the protest of James, W, Sutter Master of the Brig Mary of Phila. for some impressed seamen in the River Lee. Also a Copy translation of a circular letter I received the 28 Inst from Mr de Araujo, prohibiting Vessels of War from saluting on their arrival in the Tagus. I understand that a Man in Lisbon about 20 years ago was killed by it, when the order was first issued. Latterly however it has not been much attended to but a sailor on board a Merchantman having recently been wounded by the wadd of a cannon in saluting, the order is renewed.
“A Duplicate of my last letter of the 2nd. Instant went by the Brig St. Michals, Captn Cook of & for Salem.”
Adds in a postscript: “N.B. The Master of the Arsenal informed me since writing the foregoing that two 74s. two frigates & two Sloops of War are to be fitted out against the Algerines. Advice is recd of the capture of 7 Small Vessels.”
